United States Court of Appeals
                     For the First Circuit

No. 10-2393

                         JASON SPOONER,

                      Plaintiff, Appellee,

                               v.

                     EEN, INC. AND DAN EGAN,

                     Defendants, Appellants.

                       ___________________

                          ERRATA SHEET



     The opinion of this Court issued on July 5, 2011 is corrected
as follows:

     On page 13, line 10, change

     "note 1" to

     "note 2"